Case 3:19-cv-30057-MGM Document? Filed 05/30/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

(WESTERN DIVISION)

REWC LAND MANAGEMENT, INC.,  )
PLAINTIFF, )

) Case No: 3:19-cv-30057
v. )

)
CARBON FILTRATIONS SYSTEMS, _)
INC. )
DEFENDANT. )

)
AFFIDAVIT OF SERVICE

I, MICHAEL E. MACDONALD, Attomey for the Plaintiff, REWC LAND
MANAGEMENT, INC., hereby certify that I served the Summons and Complaint upon the
Defendant, CARBON FILTRATIONS SYSTEMS, INC., by mailing it certified mail number,
return receipt requested 7013 3020 0001 3791 5329 and 7013 3020 0001 3791 5336 on April 2,
2019, a copy of the return receipt information is attached hereto as Exhibit A.

X:\Corporate\Legal\KREWC Land Management, LLC\190515Service4E.doc
Case 3:19-cv-30057-MGM Document? Filed 05/30/19 Page 2 of 5

Dated: May 30, 2019

Respectfully submitted:

REWC LAND MANAGEMENT, INC.

By: /s/ Michael E. MacDonald
Michael E. MacDonald, Esquire

Law Office of Michael E. MacDonald
Post Office Box 1145

Pittsfield, MA 01202-1145

Telephone Number: (413) 629-2042
Facsimile Number: (413) 499-5813
BBO Number: 310610

Email: mike.macdonald@petricca.com

CERTIFICATE OF SERVICE

I hereby certify that on the 30" day of May, 2019, I filed and served this document
through the ECF system and served a copy by First Class Mail upon all parties of record,
The document is available for viewing and/or downloading from the ECF System.

Richard B. Lumley, Esquire
BURNS & LEVINSON LLP
One Citizens, Plaza, Suite 1100
Providence, RI 02903

[x MichaeVE. MacDonald
Michael E. MacDonald

X:\Corporate\Legal\REWC Land Management, LLC\190515Service4E.doc
Case 3:19-cv-30057-MGM Document? Filed 05/30/19 Page 3 of 5

X:\Corporate\Legal\KREWC Land Management, LLC\190515Service4E.doc
Case 3:19-cv-30057-MGM Document? Filed 05/30/19 Page 4 of 5

5/15/2019 USPS.com® - USPS Tracking® Results

USPS Tracking” FAQs > (httpe:/wwrw.usps.com/taqs/uepstracking faqs tr)

Track Another Package +

Tracking Number: 70133020000137915329 Remove X

Your item was delivered to an individual at the address at 10:43 am on April 8, 2019 in JOHNSTON,
RI 02919.

¢& Delivered

April 8, 2019 at 10:43 am
Delivered, Left with Individual

 

 

 

JOHNSTON, RI 02919 2

Get Updates \v &
Text & Email Updates Vv
Tracking History Vv
Product Information Vv

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https /toots.usps.comvgo/TrackConfirmAction 12
Case 3:19-cv-30057-MGM Document? Filed 05/30/19 Page 5of5

8/18/2018 USPS.com® - USPS Tracking® Results

USPS Tracking” FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 70133020000137915336 Remove X

Expected Delivery on
MONDAY

8 2019 a 00pmo

Y Delivered

April 8, 2019 at 10:50 am
Delivered
BOSTON, MA 02205

Get Updates \v

yoeqpoey

 

Text & Email Updates Vv

 

Tracking History Vv

 

Product Information Vv

 

See Less A

Can't find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.
hitps /Aocls.usps.convgo/TrackConfirmAction1Ref=tullpage&iLo=38iext28777°8tLabels=70 133020000 137915336%2C%2C 142
